                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 6/2/2021


 WENDY SHINE, individually and
 on behalf of her minor child, C.W.,
                                                                   No. 19-cv-4347 (RA)
                            Plaintiff,

                           v.
                                                                          ORDER
 NEW YORK CITY HOUSING AUTHORITY,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Wendy Shine, on behalf of herself and her minor child C.W., brings this action

against Defendant New York City Housing Authority (“NYCHA”), alleging that its failure to

effectively abate mold in her public-housing apartment violated the Americans with Disabilities

Act (“ADA”), the Rehabilitation Act, and state law. On September 18, 2020, the Court granted

NYCHA’s motion to dismiss the complaint on the basis that Plaintiff had failed to plausibly state

a claim under the ADA and Rehabilitation Act for failure to reasonably accommodate a disability.

See Shine v. NYCHA, No. 19-CV-04347 (RA), 2020 WL 5604048 (S.D.N.Y. Sept. 18, 2020).

       Plaintiff was nonetheless granted leave to amend her complaint and supplement it with

“additional factual allegations to establish: (1) how her alleged physical impairments substantially

limited one or more major life activities, and (2) whether NYCHA knew or reasonably should have

known of her and C.W.’s alleged disabilities.” Id. at *9. Plaintiff timely filed an amended

complaint, which NYCHA moved to dismiss on October 23, 2020.

       For the reasons discussed at today’s oral argument, the First Amended Complaint fails to

adequately address the pleading deficiencies identified in the Court’s Opinion of September 18,
2020.    The Court will allow Plaintiff one more opportunity to amend her complaint so as to

plausibly allege a federal claim for discrimination on account of a disability. In particular, Plaintiff

shall include factual allegations that detail how NYCHA representatives knew or should have

known that she and her son suffered from a disability, specifying the timeframe on which any such

notifications occurred, the particular information provided, and who specifically was notified.

         If Plaintiff chooses to file a Second Amended Complaint, she shall do so by no later than

June 25, 2021. Plaintiff’s counsel is further ordered to show this Order to Plaintiff.

SO ORDERED.

Dated:      June 2, 2021
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge




                                                   2
